Citation Nr: 1123159	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-30 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant, T.G., and an interpreter


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran served with the recognized guerillas from May 1945 to September 1945 and with the Regular Philippine Army from September 1945 to December 1945.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Philippines.  

In April 2011, the appellant and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The appellant submitted additional evidence with a signed waiver of RO consideration at the hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed January 2005 decision, the Board denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.   

2.  Some of the evidence received since the January 2005 Board decision is new; however, it is not material because it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.  



CONCLUSION OF LAW

Evidence received since the January 2005 Board decision that denied a claim for entitlement to service connection for the cause of the Veteran's death, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in January 2008, VA informed the appellant of what evidence was required to substantiate the claim, of her and VA's respective duties for obtaining evidence, and of the reasons for the prior denial.  The correspondence did not inform the appellant of the criteria for assignment of an effective date in the event of award of service connection.  The Board finds that the appellant has not been prejudiced by this lack of notice.  In the decision below, the Board denies the appellant's claim; thus, no effective date will be assigned, and the appellant cannot have been prejudiced by a lack of notice as to the criteria for an effective date assignment.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service personnel records, a report of physical examination, and the Veteran's death certificate.  Additionally, the claims file contains the statements of the appellant and buddy statements in  support of the claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  

The Board notes that VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Legal criteria 
New and material evidence

In general, Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).   


Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2006).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection. 	The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the appellant's claim for entitlement to service connection for the cause of the Veteran's death was denied by a Board decision in January 2005.  The appellant did not appeal that decision and it became final.  

Evidence of record at time of last final denial

The evidence of record at the time of the last final denial included service personnel records, a report of physical examination, affidavits, a death certificate, a certificate by a Parish Priest and a statement by the office of the municipal civil magistrate that the Veteran's marriage certificate was destroyed, and a 1993 certificate of marriage.

The Veteran's death certificate reflects that he died in October 1993 of diffuse parenchymal liver disease secondary to alcohol toxicity and hepatitis.

In affidavits, dated in February 1953, A.T. and J.E. stated that they knew the Veteran from prior to service in the U.S. military and that the Veteran was suffering from pulmonary tuberculosis and back pain since February 1946.  They also noted that the Veteran suffered from body weakness due to maltreatment by the enemy during the Bataan death march in April 1942.  

In a joint affidavit dated in May 2002, S.C. and L.A. attested to the marriage of the Veteran and appellant.

During his lifetime, the Veteran had no service-connected disabilities.  An undated Report of Physical Examination noted no disorders. 

The Veteran reported in a September 1945 Affidavit for Philippine Army Personnel that during service he was treated for malaria.  He also noted that in January 1942, he sustained a shrapnel wound and noted that no permanent disabilities were incurred as a result. 

The record shows that in January 1953, the Veteran filed a claim of service connection for pulmonary tuberculosis (PTB).  The RO considered entitlement to service connection for PTB, which was subsequently denied. 

Evidence of record since the last final denial

Some of the evidence received since the last final denial is duplicative or cumulative of evidence at the time of the January 2005 Board decision.  Such evidence included a copy of the death certificate, a statement by a registrar that the Veteran's marriage certificate was destroyed by termites, service personnel records, and certifications of the Veteran's service in the Philippine armed forces.

The evidence included an undated copy of a certificate of the United States in recognition of the Veteran's service in the Armed Forces. 

The newly received evidence also included the following:

An affidavit by M.P. and R.C. in which they stated that they knew that the Veteran and appellant were married in December 1943.

A statement by the appellant alleging the Veteran's dates of service.

A statement by the appellant that the Veteran suffered from wounds, bloating of the stomach, and continuous coughing with blood.

A June 1993 statement from A. -V. Medical Center that the Veteran had hepatitis. 

A 2008 VA Administrative Decision that the Veteran had not been a prisoner of war. 

An August 2008 affidavit by A.V. and J.S. in which they stated that in April 1946, the Veteran was told that he had malaria and pneumonia. 

The appellant testified at the April 2011 Board hearing that she believed that the Veteran began drinking due to his service.  She testified that "since discharge he started drinking" and it seemed to her that he was "worried about what happened in service" or perhaps about the Japanese treatment of women; however, she also testified that he did not specifically tell her what happened during service.  She stated that after his discharge, the Veteran was worried and that he kept drinking until he died.  (See transcript, pages 9 - 11).  She stated that he was worried about being able to provide for his children, that relatives were asking for money, and that relatives were saying things about him when he did not give them money.  (See transcript page 11.)  She also testified that she does not know if the Veteran received any treatment after service.  She testified that she married the Veteran in 1943.  (The Board notes that this differs from the Veteran's 1959 application for VA benefits, in which he noted that he married the appellant in 1945, but is agreement with affidavits by alleged witnesses to the marriage in 1943.)

Old and new evidence of record considered as a whole

The Board finds that the majority of the evidence received since the last final denial is duplicative or cumulative of evidence at the time of the January 2005 Board decision.  The Veteran's alleged dates of service, his date of marriage to the appellant, and his death certificate are all cumulative of the evidence previously in the record at the time of the last final denial.  The Board finds that none of the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim. 

The August 2008 affidavit by A.V. and J.S. is new as it was not previously of record; however, it is not material.  The Veteran died from liver disease secondary to alcohol toxicity and hepatitis.  In addition, he separated from service in December 1945.  Thus, the affidavit which avers that the Veteran had malaria and pneumonia in April 1946 does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

The written statement by the appellant that the Veteran suffered from wounds, bloating of stomach, and continuous coughing with blood is not sufficient evidence to reopen the claim.  As noted above, the Veteran died from diffuse parenchymal liver disease secondary to alcohol toxicity and hepatitis.  The appellant's statements do not indicate that his death is related to service.   In addition, the June 1993 statement from A. -V. Medical Center that the Veteran had hepatitis is merely cumulative of the death certificate. 

With regard to the appellant's testimony, the Board finds that it is insufficient to reopen the claim.  The appellant testified that the Veteran did not tell her what happened in service and that she did not remember if the Veteran sought any treatment after service.  Her lay opinion that it "seemed to her" that he was worried about what happened in service, that he was worried about finances after service, that he drank due to his worries, and that he continued to drink until his death due to his worries and discouragement over money, does not raise a reasonable possibility of substantiating the claim.  She has not provided any objective evidence that the Veteran may have suffered from posttraumatic stress disorder or any other mental disability caused by service.  Her allegation that he may have been worried about something that may have happened in service, and/or about how the Japanese treated women, and/or about finances and his relatives treatment of him post service because they may have considered him "stingy", is simply not sufficient evidence to raise a reasonable possibility of substantiating the claim for the cause of the Veteran's death.  The Board is mindful of the passage of time since the Veteran was in service and since his death and that memories may fade over time.  (The Veteran's service in the military was more than 60 years ago, and he died more than 16 years ago).  Nonetheless, the appellant simply has not provided sufficient evidence that raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Her lay assertion that the Veteran's worrying caused his drinking, his subsequent alcohol toxicity and/or hepatitis, and resulting death is insufficient to reopen the claim.  Lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  There is no medical evidence of record which indicates a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).   

The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does not raise a reasonable possibility of substantiating the claim, and as such, is not new and material to reopen the claim.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Since new and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, the claim is not reopened, and the appeal is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


